Citation Nr: 1502532	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar strain.

2.  Entitlement to service connection for residuals of a Caesarean section (C-section).

3.  Entitlement to service connection for fibrocystic breast disease.

4.  Entitlement to service connection for exercise-induced asthma.

5.  Entitlement to a compensable initial disability rating for migraine headaches prior to March 14, 2008.  

6.  Entitlement to a disability rating in excess of 30 percent for migraine headaches from March 14, 2008.

7.  Entitlement to a compensable initial disability rating for bilateral plantar fasciitis prior to January 24, 2008.

8.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis from January 24, 2008 through May 4, 2010, from August 1, 2010 through November 9, 2010, and from February 1, 2011 through September 25, 2013.

9.  Entitlement to a disability rating in excess of 20 percent for bilateral plantar fasciitis from April 1, 2014.

10.  Entitlement to a compensable initial disability rating for right maxillary sinusitis prior to July 26, 2013.

11.  Entitlement to a disability rating in excess of 30 percent for right maxillary sinusitis from July 26, 2013.

12.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

13.  Entitlement to an extension of a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following left foot surgery.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 through October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection, effective from June 1, 2007, for eczema (with a 10 percent initial disability rating), GERD (with a 10 percent initial disability rating), cluster headaches (with a noncompensable initial disability rating), bilateral plantar fasciitis (with a noncompensable initial disability rating), and chronic right maxillary sinusitis (with a noncompensable initial disability rating).  The RO also denied service connection for thoracolumbar strain; residuals of Caesarean section; exercise-induced asthma; and fibrocystic breast disease (claimed previously as a lump in the right breast).  The Veteran has perfected an appeal in which she challenges the assigned initial disability ratings for GERD, cluster headaches, bilateral plantar fasciitis, and chronic right maxillary sinusitis, as well as the RO's denial of service connection for thoracolumbar strain, residuals of Caesarean section, exercise-induced asthma, and fibrocystic breast disease.

In the course of development of her appeal, the Veteran was granted a higher 30 percent disability rating for migraine headaches, effective from March 14, 2008; a 10 percent disability rating for bilateral plantar fasciitis, effective from January 24, 2008; and a 30 percent disability rating for chronic right maxillary sinusitis, effective from July 26, 2013.  The Veteran has not expressed satisfaction with the foregoing partial grants.  As such, the Board presumes that the Veteran is seeking the maximum available benefit for her claims for higher disability ratings for migraine headaches, plantar fasciitis, and chronic right maxillary sinusitis, and as such, maintains jurisdiction over the issues concerning the disability ratings assigned for those disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Testimony was received from the Veteran during an October 2014 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The Board also observes that the Veteran was initially represented in this matter by AMVETS, pursuant to an April 2007 VA Form 21-22.  In November 2007, however, the Veteran executed a new VA Form 21-22 in which she appoints Texas Veterans Commission as her new representative.  The Board recognizes this change in the Veteran's representation.

The issues of the Veteran's entitlement to service connection for a thoracolumbar strain, residuals of a C-section, and exercise-induced asthma as well as entitlement to an extension of a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following left foot surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability attributable to fibrocystic breast disease or any other breast disorder.

2.  For all periods relevant to this appeal, the Veteran's migraine headaches have consisted of more than one episode per month and are prostrating and prolonged and have resulted in severe economic inadaptability.

3.  Prior to January 24, 2008, the Veteran's bilateral plantar fasciitis was manifested by mild disability characterized by pain and tenderness that was corrected by use of shoe inserts.

4.  From January 24, 2008 through September 25, 2013, the Veteran's bilateral plantar fasciitis was manifested by progression of pain symptoms, swelling in the Veteran's feet and ankles, flare-ups after prolonged periods of weightbearing and walking, mild pronation of both feet, instability, and left foot posterior tibial tendon damage.

5.  From April 1, 2014, the Veteran's bilateral plantar fasciitis has been manifested by further progression of severe bilateral foot pain on manipulation and during weightbearing, inward bowing of the Achilles tendon of the left foot, extreme tenderness of the plantar surfaces, spasms, numbness, clicking, catching, decreased motion, weakness, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability, and disturbance of locomotion.

6.  Prior to July 26, 2013, the Veteran's right maxillary sinusitis was productive of mild rhinitis that was manifested by sinus pressure and pain, postnasal drip, runny nose, sneezing, and congestion; but, was not productive of any incapacitating episodes or more than three non-incapacitating episodes a year.

7.  From July 26, 2013, the Veteran's right maxillary sinusitis has been manifested by chronic symptoms of sinus pain, sneezing, runny nose and nasal discharge, postnasal drip, coughing, congestion, fevers, chills, nosebleeds, and facial swelling, as well as seven or more non-incapacitating episodes and three incapacitating episodes per year.

8.  Prior to July 26, 2013, the Veteran's GERD was manifested by heartburn, dysphagia, and reflux; however, was not productive of symptoms that caused considerable impairment of the Veteran's health.

9.  From July 26, 2013, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, dysphagia marked by the inability to swallow properly on every three out of four tries, substernal arm and shoulder pain, sleep disturbance, pyrosis, reflux, regurgitation, weight loss from 230 to 213 pounds, and anemia; however, has not resulted in symptoms that cause severe impairment of the Veteran's health.

10.  For purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 90 percent and disabilities rated as 50 percent disabling.

11.  The Veteran's bilateral plantar fasciitis have rendered her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibrocystic breast disease have are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for a 50 percent initial disability rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a compensable initial disability rating for bilateral plantar fasciitis prior to January 24, 2008 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2014).

4.  The criteria for a 30 percent disability rating for bilateral plantar fasciitis from January 24, 2008 through September 25, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2014).

5.  The criteria for a 50 percent disability rating for bilateral plantar fasciitis from April 1, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2014).

6.  The criteria for a compensable initial disability rating for right maxillary sinusitis are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 and General Rating Formula for Sinusitis (2014).

7.  The criteria for an increased disability rating for right maxillary sinusitis from July 26, 2013, rated as 30 percent disabling, are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 and General Rating Formula for Sinusitis (2014).

8.  The criteria for an initial disability rating in excess of 10 percent for GERD prior to July 26, 2013 are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

9.  The criteria for a 30 percent disability rating for GERD from July 26, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

10.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating letter provided to the Veteran in July 2007 provided the Veteran with notice of the information and evidence needed to substantiate her claims for service connection for each of the disabilities considered as part of this appeal.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated in the RO's October 2007 rating decision.

Insofar as the notice requirements concerning the Veteran's appeal for higher initial disability ratings for service-connected migraine headaches, bilateral plantar fasciitis, right maxillary sinusitis, and GERD, the October 2007 notification would also apply to the "downstream" issue of entitlement to higher initial disability ratings for those disabilities.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for each of the issues identified above was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and hearing transcript have been obtained and associated with the record.  A VA examination for the Veteran's breasts was conducted in August 2007.  VA examinations of the Veteran's headaches were performed in August 2007, March 2009, and July 2013.  VA examinations of the feet were performed on August 2007, March 2009, July 2013, and July 2014.  VA examinations of the Veteran's sinusitis were conducted in August 2007, March 2009, and July 2013.  Finally, VA examinations of the Veteran's GERD and hiatal hernia were performed in August 2007, March 2009, and July 2013.  These examinations, considered with the other evidence of record, are sufficient for determining the nature and etiology of the Veteran's claimed breast disability, as well as the current symptoms, manifestations, and severity of her service-connected migraine headaches, plantar fasciitis, right maxillary sinusitis, and GERD.  Moreover, recent evidence received from the Veteran does not indicate that those disabilities have changed such as to warrant the scheduling of new VA examinations to reassess their symptoms and severity.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed breast disability and the extent of the service-connected disabilities addressed in this decision, in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection for Fibrocystic Breast Disease

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as malignant rumors, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of her claim for service connection for fibrocystic breast disease, the Veteran asserts in her claims submissions and her October 2014 hearing testimony that she experienced pain in her breasts during service and that an in-service mammogram did reveal a lump.  She alleges that she has experienced ongoing and recurring knots in her breasts, which according to her, would come and go and last for a couple of days at a time.  During her Board hearing, she testified that she had most recently noticed a lump in her breasts the month before the hearing (in September 2014).

Consistent with the Veteran's assertions, service treatment records from January 2007 show that she was treated at that time for pain that had been present in both of her breasts for three months.  A physical examination, however, revealed no abnormalities and a vague diagnosis of "breast pain" was rendered.  Records from a follow-up examination in February 2007 also reflect normal physical findings.  Again, a vague diagnosis of "breast pain" was made.  In March 2007, the Veteran underwent a mammogram that was initially interpreted as being normal; however, the examining physician cautioned that the Veteran's breasts were particularly dense and that a mass could be easily hidden from detection.  Indeed, an April 2007 service treatment record indicates that, upon closer review, a right breast neoplasm adenoma could be detected.  Apparently, no further follow-up was performed during service because the Veteran was separated from service the following month.

Notwithstanding the above, the post-service treatment records do not show any ongoing physical findings related to the Veteran's breasts.  In that regard, an August 2007 ultrasound of the Veteran's breasts, performed at Carl R. Donnall Army Medical Center, was normal.

During an August 2007 VA examination, the Veteran informed the examiner that she was diagnosed with a cyst in her right breast during service in March 2007.  Still, a physical examination of the breasts was again normal.  Apparently based on the Veteran's reported history and the findings noted in the service treatment records, the VA examiner diagnosed probable fibrocystic changes of the breasts.

VA treatment records through September 2014 indicate periodic complaints of breast tenderness.  Nonetheless, repeated physical examinations of the breasts did not reveal any lumps, masses, or other abnormalities in the Veteran's breasts.  In short, there is no indication in the VA treatment records of any diagnosis of an ongoing disability.

The Board is mindful of and sympathetic to the Veteran's assertions and hearing testimony that the lumps in her breasts are intermittent and fleeting in that they last up to two days at a time before apparently going away.  The Veteran is competent to provide probative statements concerning the onset, chronicity, and continued recurrence of abnormalities in her breasts and the Board does find that such assertions are credible.  Nonetheless, the Board points out that complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

Subject to the above, the Board finds that the evidence does not appear to indicate contemporaneous objective findings of any actual abnormalities in the Veteran's breasts, nor do they reflect any objectively supported diagnoses.  In that regard, the August 2007 VA examiner diagnoses probable fibrocystic changes, but the examiner acknowledges that no actual objective abnormalities were observed, and moreover, offers no explanation as to the basis of the diagnosis.  Under the circumstances, and in the absence of supporting medical evidence elsewhere in the record, the August 2007 diagnosis appears to be speculative at best and unsubstantiated by the other evidence.  As such, the Board is not inclined to assign probative weight to the VA examiner's August 2007 diagnosis.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding  that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that medical opinions based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value).

For the foregoing reasons, the Board concludes that the evidence does not show the existence of a current disability related to the Veteran's breasts.  As the basic elements for establishing service connection, as set forth under 38 C.F.R. § 3.303 are not met, the Veteran is not entitled to service connection for fibrocystic breast disease.  To that extent, this appeal is denied.  Certainly, should new objective findings of an ongoing or current breast disorder become available, the Veteran would be free to seek reopening of her claim for service connection for fibrocystic breast disease at that time, under 38 C.F.R. § 3.156.

Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the preponderance of the evidence is against the Veteran's service connection claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

	A.  Migraine Headaches

The Veteran's service-connected migraine headaches have been rated as being noncompensable for the period before March 14, 2008, and as 30 percent disabling for the period from March 14, 2008.  At all times relevant to this appeal, the migraine headaches have been rated in accordance with the criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8100 (2014).

The rating criteria do not define the term "prostrating;" however, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (2008), p. 909, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), which defines "prostration" as "extreme exhaustion or powerlessness."

VA regulations also do not define expressly "economic inadaptability."  The Court has noted, however, that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Although the Veteran has not urged the application of any other specific rating criteria for her migraine headaches, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board finds that there are no other criteria that may be applied in rating the Veteran's migraines.

Subject to the foregoing, the Board turns to the relevant evidence.  Such evidence includes the records from treatment received by the Veteran at various military hospital facilities from March 2007 through March 2008.  These records show that the Veteran was treated in April 2007 and November 2007 for complaints of daily migraine headaches.  Concurrent with this military hospital treatment, the Veteran was treated privately in November 2007 at Killeen Neurology, where she reported ongoing headaches that lasted for periods of up to 48 hours and caused her to be confined to her bed for periods of 24 hours.

Also concurrent with the foregoing treatment, the Veteran underwent a VA examination of her migraines in August 2007.  During that examination, she reported that she was having headaches approximately twice a week and that the headaches lasted for periods of up to 24 hours and rendered her unable to function.

During a second VA examination performed in March 2009, the Veteran reported that she was having throbbing headaches that occurred four or five times per month and which were accompanied by nausea and sensitivity to light and noise.  Overall, she graded the intensity of her headaches as being a seven out of 10 in severity and lasting for periods of one to three days.  She continued to report that, during her headaches, she was required to take medicine and sleep in a dark and quiet room.  Occupationally, she reported that she was not working presently and that she had been losing 14 days of work a month at her former job as a child care services employee.

Subsequent VA treatment records dated through March 2010 show that the Veteran continued to report headaches that occurred three or four times a week and lasted for periods ranging from five hours to two days.  She continued to report that these headaches were accompanied by photophobia, phonophobia, and nausea, and moreover, were worsened by physical movement.  Somewhat consistent with the same, the Veteran alleged in her March 2010 Notice of Disagreement that she was having "continuous" prostrating attacks that were affecting her ability to perform activities of daily living.

VA treatment records from July 2011 show that the Veteran experienced improvement in the frequency and severity of her headaches after being prescribed Depakote.  In that regard, she stated that she had actually been free of headaches for approximately six months before they returned three weeks before her July 2011 visit.  She reported that her headaches were occurring twice a week, but did not elaborate as to their severity or duration.  A subsequent February 2012 VA treatment record notes that the Veteran continued to experience two or three headaches a week, with each headache lasting a full day.

A November 2012 VA treatment record appears to indicate continued improvement in the Veteran's headaches while using Depakote.  In that regard, the Veteran related that she was having three headaches a month with each episode lasting periods ranging from five to 60 minutes.  Still, she continued to report accompanying symptoms of photophobia, phonophobia, and nausea, and that physical movement continued to worsen her symptoms.

In July 2013, the Veteran was afforded a third VA examination of her migraines.  At that time, she reported throbbing and pulsating headaches that were "constant" yet described as lasting for periods of up to two days.  She continued to report accompanying symptoms of nausea, light and sound sensitivity, vision changes, and sensory changes, and that she experienced prostrating episodes more frequently than once a month.  Functionally, she expressed that she would usually attempt to work through her headaches, but that she occasionally was required to turn out the lights and lie down.  Still, she denied expressly that she was ever required to leave work.

Subsequent VA treatment records dated through September 2014 note ongoing complaints of headaches, but with no appreciable change in severity or frequency in comparison to that noted in the July 2013 VA examination.

During her October 2014 Board hearing, she testified that, prior to March 2008, she had been having three headaches a week which required her to lie down in a dark and quiet area.  She recalled that, during that time frame, she was required by her headaches to take off from work approximately 10 days a year.  Regarding her current symptoms at the time of the hearing, she confirmed that she had been having fewer headaches since being prescribed Depakote.  Despite this perceived improvement, she estimated that she was still having four to eight headaches a month, with each episode lasting periods of up to two days.  She testified also that the Depakote was causing her to sleep all day.  Occupationally, she stated that she was not employed, although she did not specify that her current employment status was attributable to her headaches.

Despite the reported and noted improvement in the frequency and duration of the Veteran's migraine headaches since her course of Depakote began sometime in 2011, the evidence still shows that, throughout the course of the appeal period, the Veteran experienced multiple migraines per month.  Regardless of the fact that the duration of the Veteran's migraines has fluctuated throughout the appeal period, the evidence has shown that the Veteran's headaches have consistently been prostrating in nature in that she was required to rest in a dark and quiet environment before resuming her activities.  Subject to the same, the Board recognizes that the Veteran was reportedly free of headaches over a six month period in 2010 and 2011 after she began her course of Depakote.  Still, the subsequent evidence shows that this period of marked improvement was apparently a fleeting and temporary reaction to her medication, as her headaches returned and continued to occur on a frequent basis of more than once per week with characteristic prostration.

Further, the Board finds that the Veteran's frequent migraine headaches and associated periods of prostration did result in severe economic inadaptability.  In that regard, the Veteran has reported consistently during treatment and VA examination that she was required frequently to stay in bed during particularly prostrating attacks, or at the very least, was often required to rest in a dark and quiet area until symptoms subsided.  Indeed, during her October 2014 hearing, she testified that she was no longer employed.  Although the record does not expressly show that her current employment status was attributable specifically to the Veteran's migraine headaches, it would appear that, by nature of the frequency of the Veteran's headaches, their duration of up to two days at a time, and the fact that they were frequently prostrating in nature, the Veteran's migraines were indeed productive of severe economic inadaptability.

In view of the foregoing, the Board finds that the symptoms and severity associated with the Veteran's migraine headaches meet the criteria for a 50 percent disability rating, pursuant to DC 8100, for all periods relevant to this appeal.  The Board has also considered the appropriateness of the application of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321; however, for the reasons discussed below, finds that such consideration is not warranted in relation to the Veteran's migraine headaches.

Overall, the evidence supports the assignment of a 50 percent disability rating for the Veteran's migraine headaches, for all periods relevant to this appeal.  To that extent, this appeal is granted.

	B.  Plantar Fasciitis

As identified above, the Veteran's bilateral plantar fasciitis has been rated as being noncompensable for all periods before January 24, 2008, 10 percent disabling from January 25, 2008 through September 25, 2013, and 20 percent disabling from April 1, 2014.  Notably, the Veteran has also been awarded temporary total disability benefits for convalescence involving the Veteran's bilateral plantar fasciitis disability over the periods from May 5, 2010 through July 31, 2010; from November 10, 2010 through January 31, 2011; and from September 26, 2013 through March 31, 2014.  As the Veteran has already been afforded the maximum possible 100 percent disability rating for her bilateral plantar fasciitis over those periods, the Board will not consider those periods in connection with this appeal.

Throughout the course of the appeal period, the Veteran's bilateral plantar fasciitis has been rated by analogy pursuant to the criteria under 38 C.F.R. § 4.71a, DC 5276.  Under DC 5276, which is applied for disabilities resulting from acquired flat feet, a 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 50 percent disability rating is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2014).

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4, for the Veteran's plantar fasciitis disability.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's disability are available under 38 C.F.R. § 4.71, DC 5284.

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating. In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board observes that words such as "moderate," "severe," and "pronounced," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board also notes that still additional rating criteria for foot disabilities are also provided under DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5280 (for hallux valgus), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders as weak foot, pes cavus, anterior metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, hammer toes, and malunion or nonunion of the tarsal or metatarsal bones, DCs 5277 through 5283 are not applicable in this case.

The relevant evidence includes an August 2007 VA general physical examination, during which, the Veteran reported that she was experiencing tenderness over the plantar aspects of both of her feet.  She stated also that she was wearing inserts in her shoes and that those were helping her symptoms.  During physical examination, the Veteran demonstrated normal posture and gait.  Examination and inspection of the feet revealed tenderness over the plantar fascia of both feet, but no physical deformities.

Records for subsequent VA treatment received by the Veteran through March 2009 document ongoing complaints of essentially daily and constant bilateral foot pain and swelling.  Repeated physical examinations of the feet over that time period revealed collapsed arches on both feet and tenderness over various aspects of the feet and heels.  During treatment in June 2008, the Veteran reported that she was able to walk only one block before experiencing swelling in her ankles.  In August 2008, the Veteran was diagnosed for the first time with stage II posterior tibial tendon dysfunction that was later confirmed in the left foot and ankle in an October 2008 MRI.

Notably, subsequent VA treatment appears to consist almost exclusively of treatment of the Veteran's left foot.  In that regard, the Veteran acknowledged in her October 2014 Board hearing that symptoms in her left foot were worse than those in her right, and explained further that she was postponing treatment on her right foot until the disability in her left foot could be resolved to her satisfaction.

Subject to the above, the Board notes that the Veteran was afforded a VA examination of her feet in March 2009.  At that time, she continued to report constant pain in the arches of her feet and in the calcaneal area of the left foot.  The Veteran also reported rolling of her left ankle while walking on uneven ground.  She described her pain symptoms as being a six out of 10 in severity at rest and as being actually incapacitating during standing and walking activities.  Despite these reported pain symptoms, the Veteran stated that she was able to perform her activities of daily living.  Functionally, she reported being able to stand for five to 10 minutes and walking less than a quarter mile due to severe bilateral foot pain.  Occupationally, she reported that she was not employed due to various health problems, but did not single out her foot disability as being the cause of her employment status.

A physical examination of the feet revealed mild tenderness over the plantar fascia areas and mild tenderness over the left calcaneal area and the inferior aspect of the left malleolar area.  Bilateral arch tenderness was also noted, mainly on stretching of the plantar fascia.  No evidence of heat, redness, or swelling was seen.  The Achilles tendons were normal.  There was also no evidence of hallux valgus or abnormal joint function of the toes.  The Veteran's gait was marked by mild pronation of both feet.  The examiner confirmed earlier diagnoses of mild plantar fasciitis of both feet and left foot calcaneal bursitis with contusions of the left malleolus and left foot deltoid ligament strain.

Concurrent with the above examination, an examination during VA treatment also in March 2009 continued to indicate stage II posterior tibial tendon dysfunction.  Noted symptoms included ongoing pain that was worsened after prolonged periods of walking.  Surgery was recommended.

In May 2010, the Veteran underwent left foot surgery.  A letter from the Veteran's VA physician, Dr. D.K., expressed that the Veteran would be unable to work or bear weight from May 5, 2010 through July 5, 2010.  As noted, the Veteran was afforded temporary total disability benefits for convalescence, pursuant to 38 C.F.R. § 4.30, effective from May 5, 2010 through July 31, 2010.  A 10 percent disability rating for bilateral plantar fasciitis was resumed, effective from August 1, 2010.

The Veteran's symptoms were apparently not relieved by the May 2010 surgery, and on November 10, 2010, the Veteran underwent a second surgery on her left foot.  Again, temporary total disability benefits for convalescence were awarded for the period from November 10, 2010 through January 31, 2011.  Again, the 10 percent disability rating for bilateral plantar fasciitis was resumed, effective from February 1, 2011.

Although the records following the November 2010 surgery indicate initial improvement, subsequent records showed that, again, the Veteran's symptoms were not corrected by surgery.  During VA treatment in April 2011, the Veteran reported ongoing left foot pain that was worsened by weightbearing and described as being an eight out of 10 in severity.  An examination revealed pain on palpation at the insertion of the posterior tibial tendon, the course of the peroneals, the plantar aspect of the left foot, and the medial/lateral malleoli.  Range of motion of the joints in both feet was normal bilaterally and demonstrated muscle strength was full.

During follow-up treatment in February 2012, the Veteran reported that she was having sharp pain in her left foot, located primarily at the arch.  In April 2012, she continued to report ongoing bilateral foot pain that was not improved by surgery.

During a July 2013 VA examination, the veteran reported that the symptoms in her left foot had reverted back to its original condition despite her surgeries in May and October of 2010.  She described her current symptoms as including pain, swelling, cracking, and popping and stated that she was unable to walk without shoes.  Functionally, she reported that she fell while using stairs and that she avoided heavy lifting.  A physical examination of the left foot revealed the presence of metatarsalgia and tenderness to light touch of the feet.  Notable, the tenderness was aggravated by contact of the Veteran's foot with her shoe.  X-rays taken at that time of the Veteran's left foot showed degenerative arthritis.

On September 26, 2013, the Veteran underwent a third surgical procedure on her left foot.  A letter from the Veteran's VA physician, dated December 2013, expressed that the Veteran was to remain non-weightbearing and that still further revisional surgery was to be performed in January 2014.  In sum, the treating VA physician remarked that the Veteran was to remain non-weightbearing and off from work until further notice.  Again, the Veteran was granted temporary total disability benefits for convalescence, effective from September 26, 2013 through March 31, 2014.  A 20 percent disability rating for bilateral plantar fasciitis was assigned, effective from April 1, 2014.

VA physical therapy records from April 2014 reflect that the Veteran continued to report diffused and generalized pain in her left foot.  On examination, diffused and generalized foot pain was noted on palpation.  An examination performed during physical therapy in May 2014 revealed ongoing left foot pain with reported inability to wear shoes.  During physical examination in June 2014, the Veteran continued to report left foot pain; however, she was able to demonstrate improved left foot motion which included dorsiflexion to 10 degrees, plantar flexion to 17 degrees, inversion to 12 degrees, and eversion to 5 degrees.

Despite the improvements in motion shown during post-surgical therapy, the Veteran continued to report ongoing pain and popping in her left foot.  In a September 2014 note, the Veteran's VA physician expressed that the Veteran was still having severe foot pain and that she should be excused from work for another six months.

During her October 2014 Travel Board hearing, the Veteran testified that she has experienced difficulty standing for long periods, stooping, waling backward, climbing stairs, playing with her child, and shopping due to inability bear weight for prolonged periods.  She stated also that her pain symptoms sometimes shot into her leg and that she experienced instances of instability and giving way.  She also testified that she experienced symptoms of swelling, discoloration, popping, cracking, and loss of sensation in her toes.  There is no evidence in the record which shows any subsequent change in the Veteran's medical status.

With respect to the period before January 24, 2008, the evidence, which consists largely of the findings noted in the August 2007 VA general examination, shows that the Veteran's bilateral plantar fasciitis was manifested by pain and tenderness that was corrected by the use of shoe inserts.  Notably, an examination of the feet did not reveal any abnormalities or deformities.  In that regard, there was no evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, or other deformity.  To the extent that the Veteran's disability as manifested by pain, the pain symptoms, according to the Veteran's own statement, was apparently corrected by use of shoe inserts.  In view of the same, the Veteran's bilateral plantar fasciitis did not meet the criteria for a compensable disability rating under DC 5276 at any time before January 24, 2008.

Similarly, a disability rating higher than 10 percent is not warranted under DC 5284, for the period before January 24, 2008.  In that regard, the manifestations, symptoms, and findings noted in the August 2007 VA examination appear to be consistent with a mild disability of the Veteran's feet.

Regarding the period from January 24, 2008 through September 25, 2013, and exclusive of the periods in which the Veteran has already been assigned temporary total disability ratings for post-surgical convalescence, the Board finds that the Veteran is entitled to a higher 30 percent disability rating, and no more, pursuant to DC 5276.  The evidence pertinent to that period shows that the Veteran's bilateral pes planus was manifested by worsening pain and swelling in her feet and ankles, which flared up further after prolonged weightbearing and walking.  Repeated physical examinations and MRI studies performed in that time frame showed posterior tibial tendon damage in the left foot which has required multiple surgeries and periods of nonweightbearing during convalescence.  Additionally, and as noted in the March 2009 VA examination, the Veteran reported rolling of her left ankle and instability that was apparently due to mild pronation of both feet.  In view of the foregoing manifestations, the Board concludes that the criteria for a 30 percent disability rating for bilateral plantar fasciitis, pursuant to DC 5276, are met for the periods from January 24, 2008 through May 4, 2010; August 1, 2010 through November 9, 2010; and from February 1, 2011 through September 25, 2013.

The criteria for a disability rating higher than 30 percent under DC 5276 are not met, however, as the evidence does not demonstrate marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that was not improved by orthopedic shoes or appliances.  Also, where DC 5284 does not provide for a disability rating higher than 30 percent, those criteria are of no assistance to the Veteran here.

Finally, the Board concludes also that the Veteran is entitled to a 50 percent disability rating for bilateral plantar fasciitis for the period from April 1, 2014.  In that regard, the evidence does indicate initial and short-lived improvement of pain symptoms following surgeries in September 2013 and January 2014.  Nonetheless, the subsequent records show that severe pain symptoms in the Veteran's feet returned and were productive of functional difficulty which included the inability to walk for more than one block, even with the assistance of crutches and a walking boot on her left foot.  As noted in the July 2014 VA examination, severe pain was noted on manipulation of the feet and an inspection of the feet confirmed the presence of inward bowing of the Achilles tendon in the left foot.  These findings are confirmed in the September 2014 disability assessment prepared by the Veteran's treating VA physician, as well as the presence of other manifestations which include extreme tenderness of the plantar surfaces, spasms, numbness, clicking, catching, decreased motion, weakness, excess fatigability, incoordination, pain on movement and weightbearing, pain on non-weightbearing, swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, and interference with sitting and standing bilaterally.  In view of these findings, the Board finds that the criteria for a maximum schedular 50 percent disability rating for the Veteran's bilateral plantar fasciitis, pursuant to DC 5276, are met.

The Board has considered the application of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 also in relation to the Veteran's plantar fasciitis; however, for the reasons discussed below, finds that such consideration is not warranted.

In sum, the evidence does not support the assignment of a compensable disability rating for bilateral plantar fasciitis prior to January 24, 2008; however, does support the assignment of a higher 30 percent disability for the period from January 24, 2008 through September 25, 2013, and, a higher 50 percent disability rating for the period from April 1, 2014.  To that extent also, this appeal is granted.

	C.  Right Maxillary Sinusitis

As discussed, the Veteran's right maxillary sinusitis has been assigned a noncompensable initial disability rating prior to July 26, 2013, and a 30 percent disability rating, effective from July 26, 2013.  At all times relevant to this appeal, the sinusitis disability has been rated pursuant to the criteria under 38 C.F.R. § 4.97, DC 6513.

Additional criteria for rating disabilities due to other forms of sinusitis are also available under DCs 6510 (for sinusitis, pansinusitis, chronic); 6511 (for chronic ethmoid sinusitis); 6512 (for frontal chronic sinusitis); and 6514 (chronic sphenoid sinusitis).  Regardless, all disabilities rated in accordance to the criteria under DCs 6510 through 6514 are rated according to the General Rating Formula for Sinusitis (General Rating Formula).

Under the General Rating Formula, a 10 percent disability rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. In a note following the General Rating Formula, an "incapacitating episode" is defined as one that requires bed rest and treatment by a physician.

Subject to the foregoing, the Board notes that the Veteran reported during an August 2007 VA examination that she was experiencing persistent sinus pressure and tenderness in the bilateral maxillary areas, but worse in the right side.  Although the Veteran also reported postnasal discharge, she expressly denied having any impairment of speech or history of nasal polyps.  An examination of the nose, sinuses, mouth, and throat was grossly normal.  Still, the examiner diagnosed chronic right maxillary sinusitis.

VA and private treatment records in the claims file do not reflect any regular or ongoing treatment related to the Veteran's sinuses.  In her August 2008 substantive appeal, the Veteran alleged that she was having two incapacitating episodes of sinusitis per year, each lasting for periods of up to six or seven weeks.

During a March 2009 VA examination, the Veteran reported symptoms including sneezing, runny nose, and nasal congestion that were present throughout the year.  In sum, she alleged that she was experiencing allergy symptoms every other day.  Still, she continued to deny having any speech impairment.  Curiously, the examiner noted that the Veteran denied having any "non-incapacitating episodes" or having any episodes requiring longterm antibiotic therapy.  A physical examination of the sinuses revealed no evidence of sinus tenderness, nasal polyps, or hypertrophy of the turbinates.  No evidence of any narrowing or deviation of the nasal septum was observed, and indeed, the right nostril appeared to be normal on examination.  A March 2008 CT scan of the Veteran's head was reviewed and interpreted as being normal.  Based on the noted history and findings, the examiner diagnosed a mild perennial allergic rhinitis but determined that no sinus condition was present on the day of the examination.

During re-examination of the sinuses in July 2013, the Veteran continued to report similar symptoms as noted in the previous March 2009 examination, but also reported additional symptoms of chills, fevers, nosebleeds, rhinorrhea, facial swelling, and thick mucus discharge.  At that time, she reported that she had been having seven or more non-incapacitating episodes and three or more incapacitating episodes over the previous 12 month period.  She also stated that she had four or five courses of antibiotic treatment over the same 12 month period.

During her October 2014 Travel Board hearing, the Veteran testified that she was experiencing ongoing symptoms of constant nasal draining, clogging, and difficulty breathing.

Overall, the evidence for the period before July 26, 2013 shows that the Veteran experienced chronic but mild allergic rhinitis that was manifested by sinus pressure and pain, postnasal discharge, runny nose, sneezing, and congestion.  Despite the Veteran's assertions in August 2008 that she had two incapacitating episodes lasting periods of six or seven weeks, there is simply no evidence in the record which corroborates such assertions.  In that regard, there are simply no notes of private or VA treatment which mentions the occurrence of such episodes, nor is there any notation in the records of any prescribed bedrest by a VA or private physician.  Under the circumstances, the Board finds that the Veteran's August 2008 assertions carry grave credible concerns and are not entitled to probative weight.  Instead, the Board is inclined to assign greater probative weight to the remainder of the record, to include the history and findings noted in the August 2007 and March 2009 VA examinations, which are consistent with the evidence of record.   In the absence of any probative evidence showing that the Veteran had any incapacitating episodes or more than three non-incapacitating episodes of sinusitis per year, the criteria for a compensable disability rating for right maxillary sinusitis are not met for the period before July 26, 2013.

Regarding the period from July 26, 2013, the evidence shows that the Veteran's right maxillary sinusitis has been manifested by chronic symptoms of sinus pain, sneezing, runny nose and nasal discharge, postnasal drip, coughing, congestion, fevers, chills, nosebleeds, and facial swelling, as well as seven or more non-incapacitating episodes and three incapacitating episodes per year.  The evidence does not show, however, that the Veteran has required any surgical intervention for her sinusitis.  In view of the foregoing symptomatology, documented occurrences of non-incapacitating and incapacitating episodes, and in the absence of any surgical intervention, the Board concludes that the criteria for a 30 percent disability rating, but no higher, are met for the Veteran's right maxillary sinusitis.  Accordingly, the Veteran is not entitled to a disability rating higher than 30 percent for right maxillary sinusitis for the period from July 26, 2013.

Also in relation to the Veteran's sinusitis disability, the Board has considered whether an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 is appropriate.  For the reasons discussed below, however, the Board finds that such consideration is not warranted at this time.

In sum, the evidence does not support the assignment of a compensable disability rating prior to July 26, 2013, or, the assignment of a disability rating in excess of 30 percent for the period from July 26, 2013 for right maxillary sinusitis.  To that extent, this appeal is denied.

	D.  GERD

For all periods relevant to this appeal, the Veteran's GERD has been rated as 10 percent disabling, pursuant to the criteria under 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, which is applied for disabilities analogous to hiatal hernia, a 10 percent disability rating is assigned for disabilities manifested by two or more of the symptoms required for a 30 percent rating of less severity.  A 30 percent disability rating is assigned for disabilities marked by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is assigned for disabilities marked by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Also in relation to the Veteran's GERD disability, the Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board notes no other potentially applicable criteria that may be used to rate the Veteran's disability.

The pertinent evidence includes the Veteran's August 2007 VA general physical examination, during which, she reported the occurrence of recurring heartburn.  At that time, she expressly denied having any radiation of her heartburn or associated nausea or vomiting, and did not report any other associated symptoms.

In her August 2008 substantive appeal, the Veteran reported the onset of radiation of GERD-related pain into her arms.  During a March 2009 VA examination, she reported new symptoms of nausea and regurgitation that occurred after every meal, in addition to previously reported retrosternal burning.  A physical examination revealed that the Veteran was obese, but was otherwise normal.

VA treatment records dated February 2012 show that the Veteran was treated at that time for complaints of heartburn and dysphagia.  She expressly denied other symptoms such as abdominal pain or weight loss.  An April 2012 esophagogastroduodenoscopy revealed mild esophagitis and a small hiatal hernia.  Once again, the Veteran reported ongoing symptoms of heartburn and reflux at that time.

The Veteran's GERD-related symptoms apparently progressed, as she reported during a July 2013 VA examination that her symptoms had worsened and now included difficulty swallowing, as shown by a barium swallow study which showed that only one out of every four wet swallows were normal.  On examination, the examiner noted persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm and shoulder pain, sleep disturbance, anemia marked by weight loss from 230 pounds to 213 pounds, and transient nausea that occurred three times a year.  An April 2012 endoscopy was reviewed and confirmed as showing a sliding hiatal hernia and mild non-erosive esophagitis.  An October 2012 barium swallow test was reviewed and confirmed as showing that 25 percent of the Veteran's swallows were normal.  Functionally, the examiner noted that the Veteran was required to get up periodically and experienced constant burning sensation with occasional vomiting.  Still, the Veteran reported that she did not miss any work due to her GERD symptoms.

Similar symptoms to those noted above were endorsed by the Veteran during her October 2014 Travel Board hearing.

Overall, the evidence through February 2012 shows that the Veteran's GERD was manifested essentially by heartburn.  Although the Veteran alleged in her August 2008 substantive appeal that her heartburn symptoms radiated into her arms, there is simply no other medical evidence contemporaneous to those assertions which confirms or otherwise supports the Veteran's reported radiation.  Indeed, the Board notes that the Veteran did not mention any radiating heartburn symptoms during her subsequent March 2009 VA examination, although she did report the presence of ongoing retrosternal burning.  Under the circumstances, the Board finds that the Veteran's August 2008 assertions of radiating heartburn symptoms are no credible and does not assign them probative weight.  In view of the foregoing, the Board finds that the symptoms and manifestations associated by the Veteran prior to VA treatment in February 2012 did not meet the criteria for a disability rating higher than 10 percent under DC 7346.

As noted above, VA treatment in February and April of 2012 noted additional symptoms of dysphagia and reflux, in addition to previously reported symptoms of heartburn.  Nonetheless, the records do not indicate the presence of accompanying arm or shoulder pain, nor do they indicate that the extent of such symptoms was to such a degree as to be productive of "considerable impairment of health."  In that regard, the records show no evidence of anemia, weight loss, or other loss of vital function attributable to the Veteran's GERD or hiatal hernia.  For these reasons, the Board concludes also that the criteria for a disability rating in excess of 10 percent under DC 7346 also are not met for any period through April 2012.

In contrast, the Veteran's July 2013 VA examination showed that the Veteran has experienced a progression of newly noted symptoms which include persistently recurrent epigastric distress, dysphagia marked by the inability to swallow properly on every three out of four tries, substernal arm and shoulder pain, sleep disturbance, pyrosis, reflux, and regurgitation.  Notably, the examination also revealed that the Veteran had experienced some degree of weight loss from 230 to 213 pounds and was anemic.  The Board finds that the foregoing constellation of symptoms and manifestations is consistent with the criteria for a 30 percent disability rating pursuant to DC 7346.

Subject to the same, the Board finds that the criteria for a higher 60 percent disability rating under DC 7346 are not met.  The Board acknowledges that the July 2013 examination indicated symptoms of some weight loss, unspecified anemia, and vomiting that occurred three times a year.  Nonetheless, the extent of such symptoms does not appear to be to such a degree contemplated under DC 7346 for a higher rating.  In that regard, the extent of weight loss shown by the Veteran and the occurrence of vomiting three times a year, although notable, would not appear to be material to the degree that it represents "severe impairment of health."  Similarly, although anemia was noted during the July 2013 examination, the extent and degree of such anemia (i.e., whether it is moderate in degree) is not apparent.  Under the circumstances, and in view of the overall symptomatology shown in the record, the Board concludes that a 60 percent disability rating is not warranted for any part of the appeal period at issue.

Again, the Board has considered whether an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 is appropriate.  For the reasons discussed below, however, the Board finds that such consideration is not warranted at this time.

In sum, the evidence does not support the assignment of a disability rating in excess of 10 percent prior to the Veteran's  July 26, 2013 VA examination; however, does support the award of a 30 percent disability rating, and no more, for the period from July 26, 2013.  To that extent, this appeal is granted.

	E.  Other Considerations

As mentioned, the Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings, for each of the Veteran's migraine headaches, bilateral plantar fasciitis, right maxillary sinusitis, and GERD.  Where, however, the record does not show that the service-connected disabilities at issue are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis, application of the provisions under 38 C.F.R. § 3.321 are not warranted at this time for any of the aforementioned disabilities.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular disability rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's service-connected disabilities due to migraine headache, plantar fasciitis, sinusitis, and/or GERD, either alone or in combination, present an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatologies.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's disabilities are not productive of the manifestations required for a higher rating under any of those criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's service-connected disabilities have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatologies shown upon examination and treatment, however, have been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings, in addition to those already contemplated, for the disabilities at issue.

III.  TDIU

The United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, need not be a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then the issue whether a TDIU is warranted as a result of that disability is raised implicitly and may be considered part and parcel with the increased rating claim.  Here, as discussed above, the evidence pertinent to the Veteran's bilateral plantar fasciitis disability suggests that the Veteran has been unable to work as a result of her bilateral plantar fasciitis disability.  Given the same, the Board is of the opinion that a TDIU claim has been raised by the evidence.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

Here, service connection is in effect for the Veteran for migraine headaches, rated as 50 percent disabling; bilateral plantar fasciitis, rated as 50 percent disabling; chronic right maxillary sinusitis, rated as 30 percent disabling; GERD, rated as 30 percent disabling; eczema of the face, neck, and elbows, rated as 10 percent disabling; residual surgical scar of the left foot associated with plantar fasciitis, rated as 10 percent disabling; and residual surgical scars associated with GERD, rated as noncompensable.  Given the foregoing ratings, the Veteran has a combined disability rating of 90 percent, pursuant to VA's combined ratings table under 38 C.F.R. § 4.25.  Hence, the criteria for a schedular TDIU are met. 38 C.F.R. § 4.16(a).

As discussed above, the Veteran's plantar fasciitis has resulted in tendon damage that necessitated surgeries on her left foot in May 2010, November 2010, September 2013, and January 2014.  These procedures did not result in lasting improvement of the Veteran's bilateral plantar fasciitis, and the Veteran has reported ongoing symptoms of severe bilateral foot pain, instability, and inability to bear any weight or wear shoes due to increased tenderness.   A series of letters provided by the Veteran's treating VA physicians in May 2010, December 2013, and September 2014 express that the Veteran has been required to remain on non-weightbearing status and remain out of work.  Most notably, the most recent September 2014 letter expresses that the Veteran is to remain excused from work duties for an additional six months.  In view of the Veteran's prolonged inability to bear weight and excuses from work, and in the absence of any medical evidence showing any improvement in the Veteran's symptoms, the Board concludes that the Veteran has been rendered unable to secure or follow substantially gainful employment as a result of her service-connected bilateral plantar fasciitis disability.  In view of the foregoing, a TDIU is granted.

In awarding TDIU, the Board notes that, depending on the effective date assigned by the RO, the issue concerning the Veteran's entitlement to an extension of temporary total disability benefits under 38 C.F.R. § 4.30, for convalescence following left foot surgery, may be rendered moot.


ORDER

Service connection for fibrocystic breast disease is denied.

An initial disability rating of 50 percent, and no more, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable initial disability rating for bilateral plantar fasciitis prior to January 24, 2008 is denied.

A 30 percent disability rating, and no more, for bilateral plantar fasciitis for the period from January 24, 2008 through September 25, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 50 percent disability rating, and no more, for bilateral plantar fasciitis for the period from April 1, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable initial disability rating for right maxillary sinusitis prior to July 26, 2013 is denied.

An increased disability rating for right maxillary sinusitis, rated as 30 percent disabling from July 26, 2013, is denied.

An initial disability rating in excess of 10 percent for GERD prior to July 26, 2013 is denied.

Entitlement to a 30 percent disability rating, and no more, for GERD from July 26, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.


REMAND

With respect to the issue concerning the Veteran's entitlement to an extension of a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following left foot surgery, the Veteran voiced her intention to disagree with the RO's July 2014 rating decision which granted temporary total disability benefits pursuant to 38 C.F.R. § 4.30, effective from September 26, 2013 through March 31, 2014 during her hearing before the Board.  In that regard, the Veteran testified on the record that she remained unable to bear weight or return to work due to her plantar fasciitis disability.  Indeed, a September 2014 VA treatment note, which was received with an appropriate waiver executed of review by the agency or original jurisdiction, expresses that the Veteran is to remain out of work for an additional six months.

Despite the same, the Veteran has yet to be provided a Statement of the Case addressing the foregoing issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when a Veteran files a timely NOD and VA does not issue an SOC, the Board is required to remand the issue to the RO for the issuance of an SOC.  Pursuant to Manlincon, the issue of the Veteran's entitlement to an extension of temporary total disability rating pursuant to 38 C.F.R. § 4.30 must be remanded in order that the Veteran may be provided an SOC and, if necessary, be afforded an opportunity to perfect her appeal as to that issue.

Regarding the issue of the Veteran's entitlement to service connection for a thoracolumbar strain, the Veteran alleges that she has experienced continuous low back pain since her period of active duty service.  Service treatment records show that a dorsal spine abnormality was noted during the Veteran's June 1999 enlistment examination.  Subsequent service treatment records show that the Veteran was treated in February 2004, May 2004, August 2006, November 2006, December 2006, and February through March 2007 for periodic complaints of back pain.  The records from August 2006 reflect that an examination at that time showed loss of lordosis and slight spondylolisthesis at L5-S1.  The records for subsequent treatment indicate ongoing diagnoses of sacroiliac, thoracic, and lumbar strains.

Under VA regulations, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Here, given the spine abnormality noted in the Veteran's enlistment examination report, the Board finds that the Veteran had a spine condition that pre-existed her enlistment into service.

A disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Subject to the foregoing, the Board observes that the Veteran was afforded a VA examination of her spine in August 2007 and February 2012.  In summary, these examinations diagnosed thoracolumbar strains.  Although the August 2007 examination provided no opinion as to whether the diagnosed strain was related in any way to the Veteran's active duty service, the February 2012 examination did express the opinion that it is less likely than not that the Veteran's lumbar strain was incurred in service or caused by an in-service injury, event, or illness.  No opinion was given, however, as to whether the Veteran's pre-existing spine condition was aggravated during her active duty service.  In the absence of such an opinion, the February 2012 opinion is incomplete.  Accordingly, the Veteran should be afforded a new VA examination of her spine to determine whether her pre-service back condition was aggravated by her active duty service.  38 C.F.R. § 3.159(c)(4).

Concerning the issue of the Veteran's entitlement to service connection for residuals of a C-section, the Veteran alleges that she experienced complications following a C-section performed during service.  During her Board hearing, she testified that she has experienced ongoing numbness and spasming in the general area of the incision for her C-section.

Consistent with the Veteran's assertions, the service treatment records show that the Veteran did undergo an unplanned C-section in March 2005.  Those records show that shortly after the C-section was performed, the Veteran experienced post-operative bleeding from the incision site, attributable to abdominal wall cellulitis.  The Veteran was returned immediately to the operating room for a procedure to cauterize the areas of bleeding.

Post-service VA treatment records from May 2007 document complaints by the Veteran of lower pelvic pain and pain in the area of her ovaries.  A vague diagnosis of female pelvic pain was made.  In July 2008, the Veteran was treated at a military hospital facility for ongoing complaints of slight pelvic pain.  Again, the Veteran was given a vague diagnosis of female pelvic pain.

In August 2007, the Veteran was afforded a VA gynecological examination to determine the nature and etiology of the Veteran's pelvic complaints.  An examination was apparently normal; nonetheless, the examiner provided a vague diagnosis of post-C-section with resultant scar.  In the absence of any objective findings and in the absence of any explanation as to the basis of the rendered diagnosis, it is unclear as to whether the Veteran has a current disability, other than her residual surgical scar, that is attributable to her in-service C-section and subsequent complications.  Accordingly, the Veteran should also be afforded a new VA examination of her claimed residuals from her in-service C-section, excluding her residual C-section scar.  38 C.F.R. § 3.159(c)(4).

Concerning the issue of the Veteran's entitlement to service connection for exercise-induced asthma, the Veteran asserts that she first experienced asthma during service and that she has continued to experience asthma-related problems since that time.

Service treatment records show that the Veteran was treated in April 2001 and November 2002 for respiratory problems that were diagnosed as asthma.  In August 2003, she was seen in pulmonary consultation for suspected exercise-induced asthma.  On examination and following review of a pulmonary function test conducted previously in August 2002, the examining physician opined that the Veteran's symptoms were not consistent with asthma or exercise-induced bronchoconstriction.

The Veteran was afforded a VA examination in August 2007 to explore the nature and etiology of her claimed respiratory problems.  At that time, she reported that she had most recently experienced an asthmatic episode eight months before and that she experienced tightness in her chest even without exercise.  A physical examination of the chest and lungs was performed and determined as being normal; however, a pulmonary function test was not performed.  Still, apparently based on the Veteran's reported history, the examiner made a diagnosis of exercise-induced asthma.  Notably a pulmonary function test was performed after the VA examination in September 2007.  This test confirmed the presence of variable upper airway obstruction.

Notably, the August 2007 VA examiner's diagnosis appears at odds with the findings and opinions expressed in the Veteran's in-service August 2003 pulmonary consultation.  Nonetheless, the examiner did not acknowledge or discuss the August 2003 pulmonary findings.  As such, the bases for the examiner's diagnoses are unclear, particularly the absence of any physical findings on examination and given that the examiner did not perform a pulmonary function test as part of the examination.  Moreover, the Board observes that, to the extent that the examiner rendered a diagnosis of exercise-induced asthma, the examiner did not offer any opinion as to whether the diagnosed disorder is related to the respiratory condition noted in the Veteran's service treatment records.  In view of the same, the opinions of the August 2007 VA examiner are also incomplete.  For this reason, the Veteran should also be afforded a new VA examination of her claimed asthma disability.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her claimed thoracolumbar strain, C-section residuals, and exercise-induced asthma since September 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for an extension of a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following left foot surgery, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning this issue.  38 C.F.R. § 20.302(b) (2014).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue of the Veteran's entitlement to an extension of a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based upon ongoing convalescence following left foot surgery, should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for a thoracolumbar strain, residuals of a C-section, and exercise-induced asthma.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of her claimed disabilities.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examinations and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for her claimed thoracolumbar strain, C-section residuals, and exercise-induced asthma since September 2014.
 
4.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
5.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed thoracolumbar strain.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that a pre-service spine abnormality was noted in her June 1999 enlistment examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed spine disorder.  The examiner should also consider and address the following questions:

(a) was the current diagnosed spine disorder at least as likely as not (a 50 percent probability or greater) sustained by the Veteran during her active duty service?

(b) is it at least as likely as not that the current diagnosed spine disorder was caused by or resulted from an injury, event, or illness sustained by the Veteran during her active duty service?

(c) did the Veteran experience in-service worsening of her pre-service back disorder?

(d) does the current diagnosed disorder represent in-service worsening of the Veteran's pre-service back disorder, or alternatively, is there clear and unmistakable evidence (i.e., is it undebatable) that the current diagnosed disorder is merely the result of a natural progression of her pre-service back disorder?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  The Veteran should also be afforded a VA examination to determine the nature and etiology of her claimed C-section residuals.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran did undergo an unplanned C-section during service in March 2005 and the she experienced subsequent complications diagnosed as abdominal wall cellulitis and post-surgical bleeding.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed C-section residuals.  The examiner should also consider and address the following questions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the diagnosed condition was sustained by the Veteran during her active duty service?

(b) is it at least as likely as not that the current diagnosed spine disorder was caused by or resulted from an injury, event, or illness sustained by the Veteran during her active duty service, to include her March 2005 C-section and subsequent complications?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

7.  The Veteran should also be afforded a VA examination to determine the nature and etiology of her claimed exercise-induced asthma.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran was treated during service for respiratory complaints and that she was seen in pulmonology consultation during service in August 2003.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a diagnosis corresponding to the Veteran's claimed exercise-induced asthma.  The examiner should also consider and address the following questions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the diagnosed condition was sustained by the Veteran during her active duty service?

(b) is it at least as likely as not that the current diagnosed spine disorder was caused by or resulted from an injury, event, or illness sustained by the Veteran during her active duty service, to include her in-service respiratory complaints?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
8.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
9.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a thoracolumbar strain, residuals of a C-section, and exercise-induced asthma should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


